FILED
                                                                            November 5, 2021
                                                                             EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                 OF WEST VIRGINIA



                              STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

KIMBERLY A. LOWMAN,
Claimant Below, Petitioner

vs.)   No. 20-0559 (BOR Appeal No. 2055205)
                   (Claim No. 2018009136)

GABRIEL BROTHERS, INC.,
Employer Below, Respondent


                              MEMORANDUM DECISION
        Petitioner Kimberly A. Lowman, by Counsel Robert L. Stultz, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). Gabriel Brothers,
Inc., by Counsel Maureen Kowalski, filed a timely response.

       The issue on appeal is temporary total disability. The claims administrator closed the claim
for temporary total disability benefits on May 20, 2019. The Workers’ Compensation Office of
Judges (“Office of Judges”) affirmed the decision in its February 21, 2020, Order. The Order was
affirmed by the Board of Review on July 2, 2020.

        The Court has carefully reviewed the records, written arguments, and appendices contained
in the briefs, and the case is mature for consideration. The facts and legal arguments are adequately
presented, and the decisional process would not be significantly aided by oral argument. Upon
consideration of the standard of review, the briefs, and the record presented, the Court finds no
substantial question of law and no prejudicial error. For these reasons, a memorandum decision is
appropriate under Rule 21 of the Rules of Appellate Procedure.

       The standard of review applicable to this Court’s consideration of workers’ compensation
appeals has been set out under W. Va. Code § 23-5-15, in relevant part, as follows:

              (b) In reviewing a decision of the board of review, the supreme court of
       appeals shall consider the record provided by the board and give deference to the
       board’s findings, reasoning and conclusions . . . .

              (c) If the decision of the board represents an affirmation of a prior ruling by
       both the commission and the office of judges that was entered on the same issue in
                                                 1
       the same claim, the decision of the board may be reversed or modified by the
       Supreme Court of Appeals only if the decision is in clear violation of Constitutional
       or statutory provision, is clearly the result of erroneous conclusions of law, or is
       based upon the board’s material misstatement or mischaracterization of particular
       components of the evidentiary record. The court may not conduct a de novo re-
       weighing of the evidentiary record.

See Hammons v. W. Va. Off. of Ins. Comm’r, 235 W. Va. 577, 582-83, 775 S.E.2d 458, 463-64
(2015). As we previously recognized in Justice v. West Virginia Office Insurance Commission,
230 W. Va. 80, 83, 736 S.E.2d 80, 83 (2012), we apply a de novo standard of review to questions
of law arising in the context of decisions issued by the Board. See also Davies v. W. Va. Off. of
Ins. Comm’r, 227 W. Va. 330, 334, 708 S.E.2d 524, 528 (2011).

       Ms. Lowman, a pricer, injured her right upper extremity at work on October 12, 2017. The
Employees’ and Physicians’ Report of Injury indicates Ms. Lowman was injured while unloading
boxes of clothes. The injury was listed as bilateral arm, pectoral, and trap muscle strain. The claims
administrator initially rejected the claim; however, the Office of Judges reversed the decision on
April 18, 2018, and held the claim compensable for right distal rotator cuff tear and right upper
extremity strain.

        Ms. Lowman sought treatment for the compensable injury from P. Kent Thrush on June
22, 2018. Dr. Thrush stated that he previously recommended a one-time orthopedic consultation.
If surgery was not recommended, Ms. Lowman would be at maximum medical improvement.
Joshua Sykes, M.D., an orthopedist, evaluated Ms. Lowman on August 28, 2018, and diagnosed
glenohumeral arthritis and biceps tendonitis. He opined that the majority of her pain was the result
of arthritis and tendonitis and recommended an injection.

        Ms. Lowman returned to Dr. Thrush on October 8, 2018. Dr. Thrush stated that Ms.
Lowman saw Dr. Sykes and surgery was not recommended. Dr. Thrush agreed with the opinion
and opined that Ms. Lowman had reached maximum medical improvement. On October 18, 2018,
Dr. Thrush evaluated Ms. Lowman and found 3% right shoulder impairment. Dr. Sykes again
diagnosed right shoulder glenohumeral arthritis and biceps tendonitis on November 27, 2018. Dr.
Sykes opined that Ms. Lowman likely had preexisting osteoarthritis in the right shoulder. The
biceps tendon injury, however, was likely the result of the compensable injury. Dr. Sykes stated
that the main source of Ms. Lowman’s pain was the biceps. He recommended an injection.

        On November 29, 2018, Dr. Thrush stated that Ms. Lowman had returned to Dr. Sykes and
underwent a right shoulder injection, which worsened her symptoms. Dr. Thrush reiterated that
Ms. Lowman had reached maximum medical improvement. Dr. Sykes performed a right shoulder
injection for the diagnoses of primary osteoarthritis and glenohumeral arthritis on February 22,
2019. Ms. Lowman returned to Dr. Thrush on April 4, 2019, and Dr. Thrush continued to find Ms.
Lowman at maximum medical improvement unless Dr. Sykes recommended additional treatment.
Dr. Thrush stated that Ms. Lowman was likely unable to return to her previous position due to the
labor involved. She could, however, perform sedentary or light duty work.

                                                  2
       Dr. Sykes stated in an April 22, 2019, treatment note that the injection performed on
February 22, 2019, did not improve Ms. Lowman’s symptoms. Dr. Sykes diagnosed right shoulder
glenohumeral arthritis, biceps tendonitis, and rotator cuff tear of unspecified extent. Dr. Sykes
requested an MRI for diagnostics and surgical planning. The claims administrator closed the claim
for temporary total disability benefits on May 20, 2019. On May 29, 2019, Dr. Thrush opined that
a new MRI would be reasonable and necessary treatment for the compensable injury. A right
shoulder MRI was approved by the claims administrator on June 7, 2019.

        In a June 10, 2019, treatment note, Dr. Thrush stated that if Dr. Sykes recommended
surgery based on the new MRI, Ms. Lowman would require further temporary total disability
benefits. However, if Dr. Sykes did not recommend surgery, Ms. Lowman would be at maximum
medical improvement. A right shoulder MRI was performed on June 25, 2019. It showed mid to
moderate degenerative changes but no indication of a rotator cuff tear. There was evidence of a
labral tear.

        The Office of Judges affirmed the claims administrator’s closure of the claim for temporary
total disability benefits in its February 21, 2020, Order. It noted that West Virginia Code of State
Rules § 85-20-3.9 states that maximum medical improvement is when a condition has become
static or stabilized and is unlikely to change in spite of additional medical or surgical treatment.
The claim was first closed for temporary total disability benefits on October 10, 2018. The decision
was reversed by the Office of Judges, which found that Ms. Lowman was receiving authorized
treatment. That treatment, injections, worsened Ms. Lowman’s symptoms. Therefore, Ms.
Lowman’s condition was not static, and she had not reached maximum medical improvement. The
claim was again closed for temporary total disability benefits on May 20, 2019. The Office of
Judges concluded that there is no evidence in the current litigation that Ms. Lowman’s condition
has worsened. Dr. Thrush has repeatedly found that Ms. Lowman has reached her maximum
medical improvement. On June 10, 2019, Dr. Thrush stated that if Dr. Sykes did not recommend
surgery, Ms. Lowman would be at maximum medical improvement. Dr. Sykes stated in his April
22, 2019, reported that a new MRI was needed for diagnostic and preoperative planning. The MRI
was performed on June 25, 2019; however, no additional records from Dr. Sykes were introduced.

         The Office of Judges stated that even if surgery was recommended, it would not be aimed
at treating the compensable injury. The claim was held compensable for distal rotator cuff tear and
right shoulder strain. The June 25, 2019, MRI showed no evidence of a rotator cuff tear. The Office
of Judges therefore found that surgery is not necessary and, based on Dr. Thrush’s records, Ms.
Lowman has reached maximum medical improvement. The Office of Judges concluded that Ms.
Lowman submitted no reliable medical evidence refuting that she has reached maximum medical
improvement. The Board of Review adopted the findings of fact and conclusions of law of the
Office of Judges and affirmed its Order on July 2, 2020.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. Pursuant to West Virginia Code § 23-4-7a, temporary total
disability benefits will cease when the claimant has reached maximum medical improvement, has
been released to return to work, or has returned to work, whichever occurs first. Ms. Lowman has
been found to be at maximum medical improvement on several occasions by Dr. Thrush. Dr.
                                                 3
Thrush stated in his most recent treatment note that if Dr. Sykes did not recommend surgery, Ms.
Lowman would be at maximum medical improvement. In his latest treatment note, Dr. Sykes
stated that an MRI was needed for preoperative planning. However, there are no further treatment
records from Dr. Sykes. Further, the only compensable condition for which Dr. Sykes was treating
Ms. Lowman was right shoulder rotator cuff tear. The MRI showed no evidence of such injury.
Therefore, even if Dr. Sykes recommended surgery, it would not be aimed at treating a
compensable condition in the claim.



                                                                                      Affirmed.
ISSUED: November 5, 2021


CONCURRED IN BY:
Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                               4